

115 S2758 ES: To amend title 36, United States Code, to provide for the display of the National League of Families POW/MIA flag at the World War I Memorials.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



115th CONGRESS2d SessionS. 2758IN THE SENATE OF THE UNITED STATESAN ACTTo amend title 36, United States Code, to provide for the display of the National League of
 Families POW/MIA flag at the World War I Memorials.1.Display of National League of Families POW/MIA flag at the World War I Memorials(a)In generalSubsection (d)(3) of section 902 of title 36, United States Code, is amended by striking The World War II Memorial, and inserting The World War I Memorials, the World War II Memorial,.(b)Days for displaySubsection (c)(2)(A) of such section is amended by inserting the World War I Memorials, before the World War II Memorial,.Passed the Senate April 25, 2018.Secretary